 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11     TROY McFADYEN, et al.,                           No. 2:18-cv-02912-TLN-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    COUNTY OF TEHAMA, et al.
15                       Defendants.
16

17          This matter is before the Court on Plaintiffs’ request that the Court permanently seal

18   Plaintiffs’ complaint, (ECF No. 1), pursuant to Local Rule 141. (ECF No. 4 at 2.) Plaintiffs

19   argue the complaint should be permanently sealed because Plaintiffs “inadvertently omitted

20   redacting the names and/or birthdates of the two minors on Page 11 in the Complaint for

21   Damages.” (ECF No. 4 at 2.)

22          There is “a strong presumption in favor of access to court records.” Foltz v. State Farm

23   Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). A party seeking to seal a record

24   relating to the merits of the case must “articulate compelling reasons supported by specific factual

25   findings that outweigh the general history of access and the public policies favoring disclosure,

26   such as the public interest in understanding the judicial process.” Kamakana v. City & Cnty. of

27   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Eastern District of California Local Rules

28   140(a)(i), (iv) require a party to redact from any filing all birthdates and the names of minors.
                                                        1
 1          Plaintiffs may not proceed on a permanently sealed complaint. Plaintiffs have articulated

 2   compelling reasons to redact the information on page 11 of the complaint—to comply with L.R.

 3   140(a), which requires that type of information be redacted. Plaintiffs have not, however,

 4   articulated compelling reasons to prosecute their case with an entirely sealed complaint. The

 5   Court will order the original complaint sealed to protect the private information of the minors, but

 6   Plaintiffs must file on the public docket a redacted version of the complaint.

 7          The Court HEREBY ORDERS:

 8          1. Plaintiffs’ original complaint, (ECF No. 1), shall be SEALED until further order of

 9              this Court; and

10          2. Plaintiffs shall file a redacted version of their complaint on the docket on or before

11              Friday, November 16, 2018.

12          IT IS SO ORDERED.

13

14   Dated: November 15, 2018

15

16

17
                                           Troy L. Nunley
18                                         United States District Judge
19

20
21

22

23

24

25

26
27

28
                                                       2
